 

Exhibit 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made and entered into as of December 5, 2014 (the
“Effective Date”), by and between Cornerstone Community Bank, a banking
corporation organized under the laws of the State of Tennessee (the “Bank”), and
Robert B. Watson, a resident of the State of Tennessee (the “Employee”). The
Bank and the Employee are sometimes referred to herein collectively as the
“Parties,” and each is sometimes referred to herein individually as a “Party.”

 

RECITALS

 

A.           The Bank desires to employ the Employee as President, and the
Employee desires to accept such employment.

 

B.           The Parties desire to set forth in this Agreement the terms and
conditions upon which the Employee will be so employed.

 

AGREEMENT

 

In consideration of the premises set forth above, the mutual agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.          Definitions. When used in this Agreement, the following terms and
their variant forms shall have the meanings set forth below:

 

(a)          “Affiliate” shall mean any person that controls, is controlled by,
or is under common control with another person. For this purpose, “control”
means ownership of more than 50% of the ordinary voting power of the outstanding
equity securities of a person. For the avoidance of doubt, it is expressly
acknowledged that, following the SmartFinancial Merger, the Bank and SmartBank,
a banking corporation organized under the laws of the State of Tennessee
(“SmartBank”), will be Affiliates for purposes of this Agreement.

 

(b)          “Agreement” shall mean this Employment Agreement and any appendices
incorporated herein together with any amendments hereto made in the manner
described in this Agreement.

 

(c)          “Area” shall mean, during the period of the Employee’s employment,
a radius of 75 miles from each banking office (whether a main office, branch
office, or loan or deposit production office) maintained by the Bank and/or any
Affiliate of the Bank from time to time during such period of employment, and,
following the period of the Employee’s employment, a radius of 75 miles from
each banking office (whether a main office, branch office, or loan or deposit
production office) maintained by the Bank and/or any Affiliate of the Bank as of
the last day of the Employee’s employment.

 

(d)          “Board of Directors” shall mean the board of directors of the Bank,
and, where appropriate, any committee or designee thereof.

 

(e)          “Business of the Bank” shall mean the business conducted by the
Bank and/or any Affiliate of the Bank, which shall include the business of
commercial and consumer banking.

 

(f)          “Cause” shall mean:

 

(i)          In the context of the termination of this Agreement by the Bank:

 

 

 

 

(1)         a breach of the terms of this Agreement by the Employee not cured by
the Employee within 15 business days after the Employee’s receipt of the Bank’s
written notice thereof, including without limitation failure by the Employee to
perform the Employee’s duties and responsibilities in the manner and to the
extent required under this Agreement;

 

(2)         any act by the Employee of fraud against, misappropriation from, or
dishonesty to the Bank or any Affiliate of the Bank;

 

(3)         the conviction of the Employee of any crime;

 

(4)         conduct by the Employee that amounts to willful misconduct, gross
neglect, or a material failure to perform the Employee’s duties and
responsibilities hereunder, including prolonged absences without the written
consent of the Chairman of the Board of Directors or the President and Chief
Executive Officer of the Company; provided that the nature of such conduct shall
be set forth with reasonable particularity in a written notice to the Employee
who shall have 15 business days following delivery of such notice to cure such
alleged conduct, provided that such conduct is, in the reasonable discretion of
the Chairman of the Board of Directors or the President and Chief Executive
Officer of the Company, susceptible to a cure;

 

(5)         the exhibition by the Employee of a standard of behavior within the
scope of or related to the Employee’s employment that is in violation of: (i)
any written policy, which violation results in or is likely to result in a
material loss or regulatory criticism, (ii) any board committee charter, or
(iii) any code of ethics or business conduct of the Bank or any Affiliate of the
Bank; provided in each case that the nature of such behavior shall be set forth
with reasonable particularity in a written notice to the Employee who shall have
15 business days following delivery of such notice to cure such alleged
behavior, provided that such behavior is, in the reasonable discretion of the
Chairman of the Board of Directors or the President and Chief Executive Officer
of the Company, susceptible to a cure;

 

(6)         conduct or behavior by the Employee that, in the reasonable opinion
of the Chairman of the Board of Directors of the Company or the President and
Chief Executive Officer of the Company, has harmed or could be expected to harm
the business or reputation of the Bank or any Affiliate of the Bank, including
without limitation conduct or behavior that is unethical or involves moral
turpitude;

 

(7)         receipt of any form of written notice that any regulatory agency or
authority having jurisdiction over the Bank or any Affiliate of the Bank has
instituted any form of regulatory action against the Employee; or

 

(8)         the Employee’s removal from office or permanent prohibition from
participating in the conduct of the affairs of the Bank or any Affiliate of the
Bank by an order issued under Section 8(e) or Section 8(g) of the Federal
Deposit Insurance Act (12 U.S.C. § 1818(e) and (g)).

 

(ii)         In the context of the termination of this Agreement by the
Employee:

 

(1)         a material reduction, when considered in the aggregate, in the scope
of the Employee’s duties and responsibilities, which (A) is not consented to by
the Employee in writing, or (B) does not occur within the 12 months following
either the SmartFinancial Merger or the merger of the Bank and SmartBank;

 

(2)         a material reduction, when considered in the aggregate, in the
salary and other compensation and benefits provided for in Section 4 hereof from
the level in effect immediately prior to such reduction, which is not consented
to by the Employee in writing; or

 

2

 

 

(3)         a change in the location of the Employee’s primary office such that
the Employee is required to report regularly to an office located outside of a
75-mile radius from the location of the Employee’s primary office as of the date
of such change in location, which change is not consented to by the Employee in
writing.

 

(g)          “Change of Control” shall mean:

 

(i)          the acquisition by any person or persons acting in concert (other
than any officer(s), director(s), and/or shareholder(s) of the Company or any
Affiliate of the Company), in a single transaction or series of related
transactions, of 50% or more of the outstanding voting securities of the Company
entitled to vote in the election of Company directors;

 

(ii)         a reorganization, merger, or consolidation to which the Company is
a party with respect to which persons who were shareholders of the Company
immediately prior to such reorganization, merger, or consolidation do not
immediately thereafter own more than 50% of the combined voting power of the
reorganized, merged, or consolidated company’s then outstanding voting
securities entitled to vote in the election of directors; or

 

(iii)        the sale, transfer, or assignment by the Company of all or
substantially all of the assets of the Company and its subsidiaries to any third
party (excluding, however, any pledge by the Company of the capital stock of any
subsidiary of the Company to secure indebtedness of the Company or for other
general corporate or commercial purposes).

 

Notwithstanding the foregoing, the Parties expressly acknowledge and agree that
neither the SmartFinancial Merger nor any merger of the Bank and SmartBank
(irrespective of the surviving bank of such merger) shall constitute or give
rise to a Change of Control for purposes of this Agreement.

 

(h)          “Company” shall mean Cornerstone Bancshares, Inc., a Tennessee
corporation and registered bank holding company.

 

(i)          “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the rules and regulations promulgated thereunder.

 

(j)          “Competing Business” shall mean any person (other than an Affiliate
of the Bank) that is conducting any business that is the same or substantially
the same as the Business of the Bank.

 

(k)          “Confidential Information” means data and information relating to
the business of the Bank or any Affiliate of the Bank (which does not rise to
the status of a Trade Secret) which is or has been disclosed to the Employee or
of which the Employee became aware as a consequence of or through the Employee’s
relationship with the Bank or any Affiliate of the Bank and which has value to
the Bank or any Affiliate of the Bank and is not generally known to its or their
competitors. Confidential Information shall not include any data or information
that has been voluntarily disclosed to the public by the Bank or any Affiliate
of the Bank (provided that no such public disclosure shall be deemed to be
voluntary when made without authorization by the Employee or any other employee
of the Bank or any Affiliate of the Bank) or that has been independently
developed and disclosed by others or that otherwise enters the public domain
through lawful means.

 

(l)          “Disability” shall mean the inability of the Employee to perform
each of the Employee’s duties and responsibilities under this Agreement for a
period of more than 90 consecutive days; provided that the Parties agree that,
to the extent necessary to comply with Section 409A of the Code, the definition
of “Disability” shall be amended to the definition of disability required by
Section 409A of the Code.

 

3

 

 

(m)          “Employer Information” shall mean, collectively, Confidential
Information and Trade Secrets.

 

(n)          “SmartFinancial Merger” shall mean the merger of SmartFinancial,
Inc. with and into the Company, as contemplated by that certain Agreement and
Plan of Merger, by and among the Company, the Bank, SmartFinancial, Inc., and
SmartBank, dated December 5, 2014.

 

(o)          “Post-Termination Period” shall mean a period of 12 months
following the effective date of the termination of the Employee’s employment.

 

(p)          “Severance Benefit” shall mean any post-termination benefit(s) to
be paid by the Bank pursuant to Section 5(a)(ii), Section 5(b)(i), or Section 6
hereof.

 

(q)          “Trade Secrets” shall mean information of the Bank or any Affiliate
of the Bank, including without limitation technical and nontechnical data,
formulas, patterns, compilations, programs, devices, methods, techniques,
drawings, processes, financial data, financial plans, product plans, and lists
of actual or potential customers, prospects, or suppliers, which:

 

(i)          derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can obtain economic value from its disclosure or use; and

 

(ii)         is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy.

 

2.          Employee Duties.

 

(a)          Position(s). The Employee will be employed as President of the Bank
and shall perform and discharge faithfully the duties and responsibilities which
may be assigned to the Employee from time to time in connection with the conduct
of the Bank’s business. The duties and responsibilities of the Employee shall be
commensurate with those of individuals holding similar positions at other banks
similarly situated. The Employee will report directly to the Senior Executive
Office of the Bank or such other officer as the Board of Directors may
determine.

 

(b)          Full-Time Status. In addition to the duties and responsibilities
specifically assigned to the Employee pursuant to Section 2(a) hereof, the
Employee shall:

 

(i)          subject to Section 2(c) hereof, during regular business hours
devote substantially all of the Employee’s time, energy, attention, and skill to
the performance of the duties and responsibilities of the Employee’s employment
(reasonable vacations, approved leaves of absence, and reasonable absences due
to illness excepted) and faithfully and industriously perform such duties and
responsibilities;

 

(ii)         diligently follow and implement all reasonable and lawful policies
and decisions communicated to the Employee; and

 

(iii)        timely prepare and forward to the requesting party or parties all
reports and accountings as may be reasonably requested of the Employee.

 

4

 

 

(c)          Permitted Activities. The Employee shall devote substantially all
of the Employee’s entire business time, attention, and energies to the Business
of the Bank and shall not during the Term be engaged (whether or not during
normal business hours) in any other significant business or professional
activity, whether or not such activity is pursued for gain, profit, or other
pecuniary advantage, but as long as the following activities do not interfere
with the Employee’s obligations to the Bank, this shall not be construed as
preventing the Employee from:

 

(i)          investing the Employee’s personal assets in any manner which will
not require any services on the part of the Employee in the operations or
affairs of the subject person and in which the Employee’s participation is
solely that of an investor; provided that such investment activity following the
Effective Date shall not result in the Employee owning, beneficially or of
record, at any time 2% or more of the equity securities of any Competing
Business; or

 

(ii)         participating in civic and professional affairs and organizations
and conferences, preparing or publishing papers or books, or teaching, so long
as any such activities do not interfere with the ability of the Employee to
effectively discharge the Employee’s duties and responsibilities hereunder;
provided that the Board of Directors may direct the Employee in writing to
resign from any such organization and/or cease any such activities in the event
the Board of Directors reasonably determines that continued membership and/or
activities of the type identified would not be in the best interests of the
Bank.

 

3.          Term of Employment. The initial term of this Agreement (the “Initial
Term”), and the Parties’ employment relationship, shall commence on and as of
the Effective Date and, unless this Agreement is sooner terminated in accordance
with its terms, shall end on the date which is the second anniversary of the
Effective Date. At the end of the Initial Term (and at the end of any one-year
renewal term), this Agreement will automatically renew for an additional,
successive term of one year, unless the Bank or the Employee gives the other
written notice of its intent to terminate this Agreement as of the end of the
Initial Term (or as of the end of the then-current renewal term) at least 60
days prior to the end of the Initial Term (or then-current renewal term). The
Initial Term and any and all renewal terms, if any, are referred to together
herein as the “Term.”

 

4.          Compensation. The Bank shall compensate the Employee as follows
during the Employee’s period of employment hereunder, except as otherwise
provided below:

 

(a)          Annual Base Salary. The Employee shall be compensated at an annual
base rate of $175,000.00 per year (the “Annual Base Salary”). The Employee’s
Annual Base Salary will be reviewed by the compensation committee of the Board
of Directors at least annually (in accordance with the committee’s charter and
any procedures adopted by the committee) for adjustments based on an evaluation
of the Employee’s performance. The Employee’s Annual Base Salary shall be
payable in accordance with the Bank’s normal payroll practices.

 

(b)          Annual Incentive Compensation.

 

(i)          The Employee shall be eligible to receive annual bonus compensation
as determined by, and based on performance measures established by, the Board of
Directors (upon recommendation by the compensation committee) consistent with
the strategic plan(s) of the Bank pursuant to any incentive compensation program
that may be adopted from time to time by the Board of Directors (an “Annual
Bonus”).

 

5

 

 

(ii)         Any Annual Bonus earned shall be payable in cash in the first
calendar quarter of the year following the year in which the Annual Bonus is
earned in accordance with the Bank’s normal practices for the payment of
short-term incentives. The payment of any Annual Bonus shall be subject to any
approvals or non-objections required by any regulator of the Bank or any
Affiliate of the Bank, and it is understood by the Parties that the Employee may
not be eligible to receive any such Annual Bonus or other short-term incentive
compensation if the Bank or any Affiliate of the Bank is subject to restrictions
imposed on the Bank or any such Affiliate by the United States Department of the
Treasury, the Board of Governors of the Federal Reserve System, Federal Deposit
Insurance Corporation, the Tennessee Department of Financial Institutions, or
any other bank or bank holding company regulatory authority, or if the Bank is
otherwise restricted from making payment of such compensation under applicable
law.

 

(c)          Reimbursement of Business Expenses. Subject to the reimbursement
policies from time to time adopted by the Board of Directors, and consistent
with the annual budget approved for the period during which an expense is
incurred, the Bank will reimburse the Employee for reasonable and necessary
business expenses incurred by the Employee in the performance of the Employee’s
duties and responsibilities hereunder; provided, however, that, as a condition
to any such reimbursement, the Employee shall submit verification of the nature
and amount of such expenses in accordance with said reimbursement policies.
Examples of appropriate categories of reimbursable expenses include memberships
in professional and civic organizations, professional development, and customer
entertainment. The Employee acknowledges that the Bank makes no representation
with respect to the taxability or non-taxability of the benefits provided under
this Section 4(c).

 

(d)          Cellular Telephone. The Bank will provide the Employee with a
Bank-owned cellular telephone for use by the Employee in the course of the
Employee’s employment for Bank-related business.

 

(e)          Paid Leave. On a non-cumulative basis, the Employee shall be
entitled to 26 days of paid leave per calendar year, prorated for any partial
calendar year of service. The provisions of this Section 4(e) shall apply
notwithstanding any less generous paid leave policy then maintained by the Bank,
but the use of Employee’s paid leave shall otherwise be in accordance with and
subject to the Bank’s paid leave policy as in effect from time to time.

 

(f)          Other Benefits. In addition to the benefits specifically described
in this Agreement, the Employee shall be entitled to such benefits as may be
available from time to time to similarly situated employees of the Bank,
including, by way of example only, retirement plan and health, dental, life, and
disability insurance benefits. All such benefits shall be awarded and
administered in accordance with the written terms of any applicable benefit plan
or, if no written terms exist, the Bank’s standard policies and practices
relating to such benefits.

 

(g)          Reimbursement of Expenses; In-Kind Benefits. All expenses eligible
for reimbursement described in this Agreement must be incurred by the Employee
during the Term of this Agreement to be eligible for reimbursement. Any in-kind
benefits provided by the Bank must be provided during the Term of this
Agreement. The amount of reimbursable expenses incurred, and the amount of any
in-kind benefits provided, in one taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits provided, in any other taxable
year. Each category of reimbursement shall be paid as soon as administratively
practicable, but in no event shall any such reimbursement be paid after the last
day of the calendar year following the calendar year in which the expense was
incurred. Neither rights to reimbursement nor in-kind benefits shall be subject
to liquidation or exchange for other benefits.

 

6

 

 

(h)          Clawback of Compensation. The Employee agrees to return or repay
any compensation previously paid or otherwise made available to the Employee
that is subject to recovery under any applicable law, rule, or regulation
(including any rule of any exchange or service on or through which the
securities of the Bank or any Affiliate of the Bank are traded) where such
compensation was in excess of what should have been paid or made available
because the determination of the amount due was based, in whole or in part, on
materially inaccurate financial information of the Bank. The Employee agrees to
return or repay promptly any such compensation identified by the Bank. If the
Employee fails to return or repay such compensation promptly, the Employee
agrees that the amount of such compensation may be deducted from any and all
other compensation owed to the Employee. The Employee acknowledges that the Bank
may take appropriate disciplinary action (up to and including termination of
employment) if the Employee fails to return or repay such compensation. The
provisions of this Section 4(h) shall be modified to the extent, and remain in
effect for the period, required by applicable law, rule, or regulation.

 

5.          Termination of Employment.

 

(a)          Termination by Bank. During the Term, the Employee’s employment,
and this Agreement, may be terminated by the Bank:

 

(i)          for Cause, upon written notice to the Employee approved by
two-thirds of the members of the Board of Directors, in which event the Employee
shall not be entitled to any post-termination compensation or benefits;

 

(ii)         at any time without Cause (provided that the Bank shall give the
Employee at least 30 days prior written notice of the Bank’s intent to
terminate), in which event the Bank shall (1) be required to pay to the Employee
a severance benefit equal to one times the Employee’s Annual Base Salary as of
the date of termination, said benefit to be payable over the course of the
12-month period following termination in accordance with the Bank’s normal
payroll practices, and (2) reimburse the Employee for the reasonable cost of
premium payments paid by the Employee to continue the Employee’s then-existing
health insurance for himself as provided by the Bank for the lesser of (A) 12
months following termination and (B) until such time as the Employee obtains
other employment providing health insurance coverage, provided that the Bank may
discontinue reimbursing the Employee for such premium payments for the
applicable time period and instead provide a cash payment to the Employee (for
the Employee to use as the Employee deems appropriate) equal to the amount of
the remainder of such reimbursable premium payments in the event that the Bank
determines that continued reimbursement of premium payments would cause a
violation of applicable nondiscrimination rules (for the avoidance of doubt, the
termination of the Employee’s employment by the Bank upon the disability of the
Employee under Section 5(a)(iii) below shall not be considered or deemed
termination of the Employee’s employment without Cause under this
Section 5(a)(ii)); or

 

(iii)        at any time upon the Disability of the Employee (provided that the
Bank shall give the Employee at least 30 days prior written notice of the Bank’s
intent to terminate), in which event the Employee will be entitled to such
benefits (if any) as may be available to the Employee under the Bank’s
disability insurance policy or policies (if any) then in effect.

 

(b)          Termination by Employee. During the Term, the Employee’s
employment, and this Agreement, may be terminated by the Employee:

 

(i)          for Cause, in which event the Bank shall (1) be required to pay to
the Employee a severance benefit equal to (A) if termination is for Cause as
defined in Section 1(f)(ii)(1) or Section 1(f)(ii)(3), one times the Employee’s
Annual Base Salary as of the date of termination, said benefit to be payable
over the course of the 12-month period following termination in accordance with
the Bank’s normal payroll practices, or (B) if termination is for Cause as
defined in Section 1(f)(ii)(2), one times the Employee’s Annual Base Salary
immediately before the reduction in salary and other compensation and benefits
giving rise to termination, said benefit to be payable over the course of the
12-month period following termination in accordance with the Bank’s normal
payroll practices, and (2) reimburse the Employee for the reasonable cost of
premium payments paid by the Employee to continue the Employee’s then-existing
health insurance for himself as provided by the Bank for the lesser of (A) 12
months following termination and (B) until such time as the Employee obtains
other employment providing health insurance coverage, provided that the Bank may
discontinue reimbursing the Employee for such premium payments for the
applicable time period and instead provide a cash payment to the Employee (for
the Employee to use as the Employee deems appropriate) equal to the amount of
the remainder of such reimbursable premium payments in the event that the Bank
determines that continued reimbursement of premium payments would cause a
violation of applicable nondiscrimination rules; or

 

7

 

 

(ii)         at any time without Cause or upon the Disability of the Employee
(provided that the Employee shall give the Bank at least 60 days prior written
notice of the Employee’s intent to terminate), in which event the Employee shall
not be entitled to any post-termination compensation or benefits other than such
benefits (if any) as may be available to the Employee under the Bank’s
disability insurance policy or policies (if any) then in effect.

 

(c)          Termination by Mutual Agreement. During the Term, the Employee’s
employment, and this Agreement, may be terminated at any time by mutual, written
agreement of the Parties.

 

(d)          Termination Upon Death. The Employee’s employment, and this
Agreement, shall terminate automatically upon the death of the Employee.

 

(e)          Effect of Termination; Resignation. Upon the termination of the
Employee’s employment hereunder, the Bank shall have no further obligations to
the Employee or the Employee’s estate, heirs, beneficiaries, executors,
administrators, or legal or personal representatives with respect to this
Agreement, except for the payment of any amounts earned and owing under
Sections 4(a)-4(c) hereof as of the effective date of the termination of the
Employee’s employment and any payment(s) required by Section 5(a)(ii),
Section 5(b)(i), or Section 6 of this Agreement. Further, upon the termination
of the Employee’s employment, if the Employee is a member of the Board of
Directors or the board of directors of any Affiliate of the Bank, the Employee
shall at the request of the Bank resign from his position(s) on such board(s),
with any and all such resignations to be effective not later than the date on
which the Employee’s employment is terminated.

 

6.          Change of Control.

 

(a)          If within 12 months following a Change of Control the Bank (or any
successor of or to the Bank) terminates the Employee’s employment without Cause,
the Employee (or in the event of the Employee’s subsequent death the Employee’s
estate or designated beneficiary or beneficiaries, as the case may be) shall
receive, as liquidated damages, in lieu of all other claims, a severance payment
equal to two times the Employee’s Annual Base Salary as of the date of
termination, such amount to be paid in full in one lump sum payment on the last
day of the month following the date of termination of the Employee’s employment.
Additionally, the Employee will continue to receive the health insurance plan
benefits then in effect for employees of the Bank for the lesser of (i) 12
months following termination and (ii) until such time as the Employee obtains
other employment providing health insurance plan benefits, to include payment of
any Bank-funded portion of the plan; provided, however, that the Bank may
discontinue paying insurer(s) COBRA premiums for health insurance coverage for
the applicable time period and instead provide a cash payment to the Employee
(for the Employee to use as the Employee deems appropriate) equal to the amount
of the remainder of such COBRA premiums in the event that the Employee
determines that continued provision of a COBRA subsidy would cause a violation
of applicable nondiscrimination rules.

 

8

 

 

(b)          If within 12 months following a Change of Control the Employee
terminates the Employee’s employment with the Bank (or any successor of or to
the Bank) for Cause, the Employee (or in the event of the Employee’s subsequent
death the Employee’s estate or designated beneficiary or beneficiaries, as the
case may be) shall receive, as liquidated damages, in lieu of all other claims,
a severance payment equal to (i) if termination is for Cause as defined in
Section 1(f)(ii)(1) or Section 1(f)(ii)(3), two times the Employee’s Annual Base
Salary as of the date of termination, such amount to be paid in full in one lump
sum payment on the last day of the month following the date of termination of
the Employee’s employment, or (ii) if termination is for Cause as defined in
Section 1(f)(ii)(2), two times the Employee’s Annual Base Salary immediately
before the reduction in salary and other compensation and benefits giving rise
to termination, such amount to be paid in full in one lump sum payment on the
last day of the month following the date of termination of the Employee’s
employment. Additionally, the Employee will continue to receive the health
insurance plan benefits then in effect for employees of the Bank for the lesser
of (i) 12 months following termination and (ii) until such time as the Employee
obtains other employment providing health insurance plan benefits, to include
payment of any Bank-funded portion of the plan; provided, however, that the Bank
may discontinue paying insurer(s) COBRA premiums for health insurance coverage
for the applicable time period and instead provide a cash payment to the
Employee (for the Employee to use as the Employee deems appropriate) equal to
the amount of the remainder of such COBRA premiums in the event that the Bank
determines that continued provision of a COBRA subsidy would cause a violation
of applicable nondiscrimination rules.

 

7.          Employer Information.

 

(a)          Ownership of Employer Information. All Employer Information
received or developed by the Employee or by the Bank or any Affiliate of the
Bank while the Employee is employed by the Bank shall be and will remain the
sole and exclusive property of the Bank or such Affiliate, as the case may be.

 

(b)          Obligations of the Employee. The Employee agrees:

 

(i)          to hold all Employer Information in strictest confidence;

 

(ii)         to not use, duplicate, reproduce, distribute, disclose, or
otherwise disseminate Employer Information or any physical embodiments of
Employer Information to any unauthorized recipient; and

 

(iii)        in any event, to not take any action causing any Employer
Information to lose its character or cease to qualify as, and to not fail to
take any action necessary in order to prevent any Employer Information from
losing its character or ceasing to qualify as, Confidential Information or a
Trade Secret; provided, however, that none of the foregoing obligations shall
preclude the Employee from making any disclosures of Employer Information which
the Employee has been advised in writing by independent legal counsel are
required by applicable law, rule, or regulation. This Section 7 shall survive
for a period of two years following the termination of this Agreement for any
reason with respect to Confidential Information, and shall survive the
termination of this Agreement for any reason for so long as is permitted by
applicable law with respect to Trade Secrets.

 

(c)          Delivery Upon Request or Termination. Upon the request of the Bank,
and in any event upon the termination of the Employee’s employment with the
Bank, the Employee will promptly deliver to the Bank all property belonging to
the Bank, including without limitation all Employer Information then in the
Employee’s possession or control.

 

9

 

 

8.          Non-Competition; Non-Solicitation; Non-Disparagement.

 

(a)          Non-Competition. The Employee agrees that during the period of the
Employee’s employment by the Bank hereunder and, in the event of the termination
of the Employee’s employment, for the period of time in which the Employee is
entitled to receive any Severance Benefit, the Employee will not (except on
behalf of or with the prior written consent of the Bank):

 

(i)          within the Area, either directly or indirectly, on the Employee’s
own behalf or in the service of or on behalf of others, engage in any business,
activity, enterprise, or venture competitive with the Business of the Bank;

 

(ii)         within the Area, either directly or indirectly, perform for any
Competing Business any services that are the same as, or substantially the same
as, the services the Employee provides or provided for the Bank;

 

(iii)        within the Area, accept employment with or be employed by any
person engaged in any business, activity, enterprise, or venture competitive
with the Business of the Bank; or

 

(iv)        work for or with, consult for, or otherwise be affiliated with, in
either a paid or unpaid capacity, or be employed by any person or group of
persons proposing to establish a new bank or other financial institution within
the Area.

 

(b)          Non-Solicitation of Customers. The Employee agrees that, during the
period of the Employee’s employment by the Bank hereunder and, in the event of
the termination of the Employee’s employment for any reason, for the duration of
the Post-Termination Period, the Employee will not, directly or indirectly
(except on behalf of or with the prior written consent of the Bank), on the
Employee’s own behalf or in the service of or on behalf of others, solicit,
divert, or appropriate, or attempt to solicit, divert, or appropriate, any
business from any of the customer of the Bank or any Affiliate of the Bank ,
including prospective customers actively sought by the Bank or any Affiliate of
the Bank, with whom the Employee has or had contact during the last two years of
the Employee’s employment with the Bank, for purposes of selling, offering, or
providing products or services that are competitive with those sold, offered, or
provided by the Bank or any Affiliate of the Bank.

 

(c)          Non-Solicitation of Employees. The Employee agrees that, during the
period of the Employee’s employment by the Bank hereunder and, in the event of
the termination of the Employee’s employment for any reason, for the duration of
the Post-Termination Period, the Employee will not, directly or indirectly
(except on behalf of or with the prior written consent of the Bank), on the
Employee’s own behalf or in the service of or on behalf of others, solicit,
recruit, or hire away, or attempt to solicit, recruit, or hire away, any
employee of the Bank or any Affiliate of the Bank with whom the Employee had
contact during the last two years of the Employee’s employment with the Bank,
regardless of whether such employee is a full-time, part-time, or temporary
employee of the Bank or any Affiliate of the Bank or such employee’s employment
is pursuant to a written agreement, for a determined period, or at will.

 

(d)          Non-Disparagement. The Employee agrees that, during the period of
the Employee’s employment by the Bank hereunder and for a period of two years
thereafter, the Employee will not make any untruthful statement (written or
oral) that is or could reasonably be perceived as disparaging to the Bank or any
Affiliate of the Bank.

 

(e)          Modification. The Parties agree that the provisions of this
Agreement represent a reasonable balancing of their respective interests and
have attempted to limit the restrictions imposed on the Employee to those
necessary to protect the Bank from inevitable disclosure of Confidential
Information and Trade Secrets and/or unfair competition. The Parties agree that,
if the scope or enforceability of this Agreement is in any way disputed at any
time and an arbitrator, court, or other trier of fact determines that the scope
of the restrictions contained in this Agreement is overbroad, then such
arbitrator, court, or other trier of fact may modify the scope of the
restrictions contained in this Agreement.

 



10

 

 

(f)          Tolling. The Employee agrees that, in the event the Employee
breaches this Section 8, the Post-Termination Period shall be tolled during the
period of such breach and shall be extended to 12 months after all breaches of
this Agreement have ceased.

 

(g)          Remedies. The Employee agrees that the covenants contained in
Section 7 and Section 8 of this Agreement are of the essence of this Agreement;
that each of such covenants is reasonable and necessary to protect the business,
interests, and properties of the Bank and its Affiliates; and that irreparable
loss and damage will be suffered by the Bank should the Employee breach any of
such covenants. Therefore, the Employee agrees and consents that, in addition to
any and all other remedies provided by or available at law or in equity, the
Bank shall be entitled to a temporary restraining order and temporary and
permanent injunctions to prevent a breach or threatened or contemplated breach
of any of the covenants contained in Section 7 or Section 8 of this Agreement,
and that, in such event, the Bank shall not be required to post a bond. The Bank
and the Employee agree that all remedies available to the Bank shall be
cumulative.

 

9.          Severability. The Parties agree that each of the provisions included
in this Agreement is separate, distinct, and severable from the other provisions
of this Agreement and that the invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. Further, if any provision of this Agreement is
ruled invalid or unenforceable by a court of competent jurisdiction because of a
conflict between the provision and any applicable law, rule, regulation, or
public policy, the provision shall be redrawn to make the provision consistent
with, and valid and enforceable under, such law, rule, regulation, or public
policy.

 

10.         No Set-Off by Employee. The existence of any claim, demand, action,
or cause of action by the Employee against the Bank or any Affiliate of the
Bank, whether predicated upon this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Bank of any of the Bank’s rights hereunder.

 

11.         Notices. All notices, requests, waivers, and other communications
required or permitted hereunder shall be in writing and shall be either
personally delivered; sent by national overnight courier service, postage
prepaid, next-business-day delivery guaranteed; or mailed by first class United
States Mail, postage prepaid return receipt requested, to the recipient at the
address below indicated:

 

If to the Bank: Cornerstone Community Bank   Attention: Chairman, Board of
Directors   835 Georgia Avenue   Chattanooga, Tennessee 37402     If to the
Employee: Robert B. Watson   909 Ridgestone Trail   Chattanooga, Tennessee 37421

 

11

 

 

or to such other address or to the attention of such other person as the
recipient Party shall have specified by prior written notice to the sending
Party. All such notices, requests, waivers, and other communications shall be
deemed to have been effectively given: (a) when personally delivered to the
Party to be notified; (b) two business days after deposit with a national
overnight courier service, postage prepaid, addressed to the Party to be
notified as set forth above with next-business-day delivery guaranteed; or (c)
four business days after deposit in the United States Mail, first class, postage
prepaid with return receipt requested, at any time other than during a general
discontinuance of postal service due to strike, lockout, or otherwise (in which
case such notice, request, waiver, or other communication shall be effectively
given upon receipt), and addressed to the Party to be notified as set forth
above. A Party may change such Party’s notice address set forth above by giving
the other Party 10 days written notice of the new address in the manner set
forth above.

 

12.         Assignment. The rights and obligations of the Bank under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of the Bank, including without limitation a purchaser of all or
substantially all of the assets of the Bank. If this Agreement is assigned
pursuant to the foregoing sentence, the assignment shall be by novation, and the
assigning Party shall have no further liability hereunder, and the successor or
assign shall become the “Bank” hereunder, but the Employee will not be deemed to
have experienced a termination of employment by virtue of such assignment.
Without limiting the generality of the foregoing, the Parties expressly
acknowledge and agree that, in the event of any merger of the Bank with and into
SmartBank, SmartBank as the surviving bank of such merger will, as successor by
merger to the Bank, succeed to all rights and obligations of the Bank hereunder,
without any further action by the Parties, and that at and after the effective
time of such merger, all references in this Agreement to the “Bank” shall be
references to SmartBank as successor by merger to the Bank. This Agreement is a
personal contract and the rights and interest of the Employee may not be
assigned by the Employee. This Agreement shall inure to the benefit of and be
enforceable by the Employee and the Employee’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees.

 

13.         Waiver. A waiver by one Party to this Agreement of any provision of
this Agreement or of any breach of this Agreement by any other Party to this
Agreement shall not be effective unless in writing, and no waiver shall operate
or be construed as a waiver of the same or any other provision or breach on any
other or subsequent occasion.

 

14.         Mediation. Except with respect to Section 7, Section 8, and Section
22 hereof, and except as provided in Section 15 hereof, in the event of any
dispute arising out of or relating to this Agreement, or a breach hereof, which
dispute cannot be settled through direct discussions between or among the
Parties, the Parties agree to first endeavor to settle the dispute in an
amicable manner by non-binding mediation in accordance with the rules of
alternative dispute resolution of the State of Tennessee for the judicial
circuit containing Knox County, Tennessee (or such other judicial circuit
mutually agreed to by the Parties) before resorting to any other process for
resolving the dispute.

 

15.         Applicable Law and Choice of Forum. This Agreement shall be governed
by and construed and enforced under and in accordance with the laws of the State
of Tennessee, without regard to or the application of principles of conflicts of
laws. The Parties agree that any legal action or proceeding arising under or
relating to this Agreement shall be brought in a state court of record located
in Knox County, Tennessee (or other venue mutually agreed to by the Parties),
or, in the event (but only in the event) that no such state court has subject
matter jurisdiction over such action or proceeding, in the United States
District Court for the Eastern District of Tennessee, which courts shall have
exclusive jurisdiction over any such action or proceeding. Each Party consents
to, and waives any objection such Party may otherwise have to, the jurisdiction
and venue of such courts.

 

12

 

 

16.         Interpretation. Words used herein importing any gender include all
genders. Words used herein importing the singular shall include the plural and
vice versa. When used herein, the terms “herein,” “hereunder,” “hereby,”
“hereto,” and “hereof,” and any similar terms, refer to this Agreement. When
used herein, the term “person” shall include an individual, a corporation, a
limited liability company, a partnership, an association, a trust, and any other
entity or organization, whether or not incorporated. Any captions, titles, or
headings preceding the text of any section or subsection of this Agreement are
solely for convenience of reference and shall not constitute part of this
Agreement or affect its meaning, construction, or effect.

 

17.         Entire Agreement. This Agreement embodies the entire, final, and
integrated agreement of the Parties on the subject matter stated in this
Agreement. No amendment or supplement to or modification of this Agreement shall
be valid or binding upon the Bank or the Employee unless made in a writing
signed by all of the Parties. All prior understandings and agreements relating
to the subject matter of this Agreement are hereby expressly terminated.

 

18.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail, or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

19.         Rights of Third Parties. Nothing herein expressed is intended to or
shall be construed to confer upon or give to any person, other than the Parties
hereto and their successors and permitted assigns, any rights or remedies under
or by reason of this Agreement.

 

20.         Legal Fees. In the event of any claim, action, suit, or proceeding
arising out of or in any way relating to this Agreement, the prevailing Party
shall be entitled to recover from the non-prevailing Party all reasonable fees,
expenses, and disbursements, including without limitation reasonable attorneys’
fees and court costs, incurred by such prevailing Party in connection with such
claim, action, suit, or proceeding, in addition to any other relief to which
such prevailing Party may be entitled at law or in equity.

 

21.         Survival. The obligations of the Parties pursuant to Sections 4(h),
7, 8, 14, 15, 20, 21, 23, 24, 25, 26, and 27 shall survive the expiration and/or
termination of this Agreement and/or the termination of the Employee’s
employment hereunder for the periods expressly designated under such sections
or, if no such period is designed, for the maximum period permissible under
applicable law.

 

22.         Representation Regarding Restrictive Covenants. The Employee
represents that the Employee is not and will not become a party to any
non-competition or non-solicitation agreement or any other agreement which would
prohibit the Employee from entering into this Agreement or providing the
services for the Bank contemplated by this Agreement on or after the Effective
Date. In the event the Employee is subject to any such agreement, this Agreement
shall be rendered null and void and the Bank shall have no obligations to the
Employee under this Agreement.

 

23.         Right to Contact. The Employee acknowledges and agrees that the Bank
shall retain and have the right to contact any new employer or potential
employer (or other business) and apprise such person of the Employee’s
responsibilities and obligations owed under this Agreement.

 

24.         Section 409A. It is the intent of the Parties for any payment to
which the Employee is entitled under this Agreement to be exempt from Section
409A of the Code to the maximum extent permitted under Section 409A of the Code.
However, if any amounts payable are considered to be “nonqualified deferred
compensation” subject to Section 409A of the Code, such amounts shall be paid
and provided in a manner that, and at such time and in such form as, complies
with the applicable requirements of Section 409A of the Code to avoid the
unfavorable tax consequences provided therein for non-compliance. Neither the
Employee nor the Bank shall intentionally take any action to accelerate or delay
the payment of any amounts in any manner which would not be in compliance with
Section 409A of the Code without the consent of the other Party. For purposes of
this Agreement, all rights to payments shall be treated as rights to receive a
series of separate payments to the fullest extent allowed by Section 409A of the
Code. To the extent that some portion of the payments provided for under this
Agreement may be bifurcated and treated as exempt from Section 409A of the Code
under the “short-term deferral” or “separation pay” exemptions, then such
amounts may be so treated as exempt from Section 409A of the Code.

 

13

 

 

25.         Tax Matters.

 

(a)          Withholding of Taxes. The Bank may deduct and withhold from any
amounts payable under this Agreement all federal, state, city, or other taxes
the Bank is required to deduct or withhold pursuant to applicable law, rule,
regulation, or ruling.

 

(b)          Excise Taxes.

 

(i)          In the event that any amounts payable under this Agreement or
otherwise to the Employee would (1) constitute “parachute payments” within the
meaning of Section 280G of the Code or any comparable successor provision and
(2) but for this Section 25(b), be subject to the excise tax imposed by Section
4999 of the Code or any comparable successor provision (the “Excise Tax”), then
such amounts payable to the Employee shall be either (y) provided to the
Employee in full or (z) provided to the Employee to the maximum extent that
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local, and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the Employee’s receipt, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax. Unless the Bank
and the Employee otherwise agree in writing, any determination required under
this Section 25(b) shall be made in writing in good faith by the Bank’s
independent accounting firm (the “Independent Accountants”). In the event of a
reduction in benefits hereunder, the reduction of the total payments shall apply
as follows, unless otherwise agreed in writing and such agreement is in
compliance with Section 409A of the Code: (1) any cash severance payments
subject to Section 409A of the Code due under this Agreement shall be reduced,
with the last such payment due first forfeited and reduced, and sequentially
thereafter working from the next last payment; (2) any cash severance payments
not subject to Section 409A of the Code due under this Agreement shall be
reduced, with the last such payment due first forfeited and reduced, and
sequentially thereafter working from the next last payment; (3) any acceleration
of vesting of any equity subject to Section 409A of the Code shall remain as
originally scheduled to vest, with the tranche that would vest last (without any
such acceleration) first remaining as originally scheduled to vest; and (4) any
acceleration of vesting of any equity not subject to Section 409A of the Code
shall remain as originally scheduled to vest, with the tranche that would vest
last (without any such acceleration) first remaining as originally scheduled to
vest. For purposes of making the calculations required by this Section 25(b),
the Independent Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good-faith
interpretations concerning the application of the Code and other applicable
legal authority. The Bank and the Employee shall furnish to the Independent
Accountants such information and documents as the Independent Accountants may
reasonably request in order to make a determination under this Section 25(b).
The Bank shall bear all costs that the Independent Accountants may reasonably
incur in connection with any calculations contemplated by this Section 25(b).

 

14

 

 

(ii)         If notwithstanding any reductions described in this Section 25(b)
the Internal Revenue Service (the “IRS”) determines that the Employee is liable
for the Excise Tax as a result of the receipt of amounts payable under this
Agreement or otherwise as described above, then the Employee shall be obligated
to pay back to the Bank, within 30 days after a final IRS determination or, in
the event that the Employee challenges the final IRS determination, a final
judicial determination, a portion of such amounts equal to the Repayment Amount.
The “Repayment Amount,” with respect to the payment of benefits, shall be the
smallest such amount, if any, that is required to be paid to the Bank so that
the Employee’s net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) are maximized. The Repayment Amount
with respect to the payment of benefits shall be zero if a Repayment Amount of
more than zero would not result in the Employee’s net after-tax proceeds with
respect to the payment of such benefits being maximized. If the Excise Tax is
not eliminated pursuant to this Section 25(b), the Employee shall pay the Excise
Tax.

 

(iii)        Notwithstanding any other provision of this Section 25(b), if (1)
there is a reduction in the payment of benefits as described in this
Section 25(b), (2) the IRS later determines that the Employee is liable for the
Excise Tax, the payment of which would result in the maximization of the
Employee’s net after-tax proceeds (calculated as if the Employee’s benefits had
not previously been reduced), and (3) the Employee pays the Excise Tax, then the
Bank shall pay to the Employee those benefits which were reduced pursuant to
this Section 25(b) as soon as administratively possible after the Employee pays
the Excise Tax, so that the Employee’s net after-tax proceeds with respect to
the payment of benefits are maximized.

 

26.         Regulatory Restrictions. The Parties expressly acknowledge and agree
that (a) any and all payments contemplated by this Agreement are subject to and
conditioned upon their compliance with 12 U.S.C. § 1828(k) and 12 C.F.R. Part
359, as such laws and regulations may be amended from time to time, and (b) the
obligations of the Parties under this Agreement are generally subject to such
conditions, restrictions, and limitations as may be imposed from time to time by
applicable state and/or federal banking laws, rules, and regulations.

 

27.         Effect on Executive Change-in-Control Severance Agreement. The
Parties and the Company intend for this Agreement to supersede and replace that
certain Executive Change-in-Control Severance Agreement dated December 16, 2013,
by and among the Company, the Bank, and the Employee (the “Severance
Agreement”). Accordingly, on and as of the Effective Date, and without any
further action by the Parties or the Company, this Agreement shall supersede and
replace the Severance Agreement and the Severance Agreement shall automatically
be cancelled and shall have no further force or effect with the parties thereto
having no further rights or obligations thereunder. By executing this Agreement,
the Parties and the Company hereby waive the requirements of Section 5.5 of the
Severance Agreement, which if not waived would require the inclusion in the
Merger Agreement of the “Payments Upon Termination” (as such term is defined in
the Severance Agreement) before final approval of the Merger Agreement by the
boards of directors of the Company and the Bank.

 

(Signature Page Follows)

 

15

 

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first written above.

 

BANK: CORNERSTONE COMMUNITY BANK

 

  By: /s/ W. Miller Welborn     W. Miller Welborn     Chairman

 

EMPLOYEE:

 

  /s/ Robert B. Watson   Robert B. Watson

 

JOINDER BY CORNERSTONE BANCSHARES, INC.

 

The Company joins in this Agreement solely to evidence its agreement to the
cancellation of the Severance Agreement and the waiver of rights and obligations
thereunder, as set forth in Section 27 hereof.

 

COMPANY: CORNERSTONE BANCSHARES, INC.

 

  By: /s/ W. Miller Welborn     W. Miller Welborn     Chairman

 

(Signature Page to Watson Employment Agreement)

 

 

